Citation Nr: 1146658	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for left ankle disability.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1958 and from April 1970 to April 1983 with approximately three years of unverified intercurrent active duty service, and perhaps additional years of unverified inactive duty service.   

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In April 2010, the Board remanded the issues listed on the title page above as well as the issue of entitlement to service connection for a lumbar spine disorder.  In a November 2010 decision, the RO granted service connection for that claim; hence it is no longer before the Board on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  While the Veteran has right shoulder rotator cuff tendonitis and acromioclavicular degenerative joint disease, arthritis of the right shoulder is not shown to have been manifested to a compensable degree during the one-year period following the Veteran's separation from active service, and a current right shoulder disability is not otherwise attributable to his active duty military service.  

2.  A left ankle disability was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307 (2011).  

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a February 2008 letter issued prior to the adjudication of the claims, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, the February 2008 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran identified VA outpatient treatment records and those records have been obtained.  He has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent VA examinations in September 2010 and July 2011.  The examination reports reflect consideration of the Veteran's current complaints, and include appropriate examination findings and diagnoses and an opinion consistent with the evidence of record.  The Board therefore concludes that the examinations are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011). 

Finally, there has been substantial compliance with the Board's April 2010, Remand directive.  At such time, the Board directed that the RO/AMC contact the Veteran and clarify whether he was claiming service connection for a left or a right ankle disability.  In a July 2010, Report of Contact, he clarified that he was seeking service connection for a left ankle disability.  In addition, the RO/AMC was directed to obtain Temple, Texas VAMC records.  The RO/AMC obtained those records and associated them with the Veteran's claims folder.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Analysis

The Veteran contends that he injured his right shoulder and left ankle during active duty service.  With respect to the right shoulder, he alleges that he was mounting a tank track on a tank when the tank operator put the tank in gear, causing a mounting bar to strike him in the right shoulder.  He asserts that the shoulder dislocated and he was placed in a cast and assigned to quarters for a month.  (See history reported during July 2011 VA examination.)  As to the left ankle, he reports that while on a fuel tanker, he slipped and twisted the ankle.  He states that he was treated with physical therapy.  (See Id.)  

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claims.  First, even after considering the Veteran's contentions, there remain evidentiary gaps in the presentation of the claims.  For instance, while the Veteran alleges that right shoulder and left ankle disabilities had their onset during service, the medical evidence does not show a shoulder or ankle disability either during active duty service or for many years following service discharge.  In addition, his service treatment records are completely silent for any evidence of a right shoulder or left ankle injury.  They do not show treatment with a cast, being assigned to quarters, or show physical therapy.  Rather, during physical examination, the Veteran made no mention of any right shoulder or left ankle disability and none was noted on orthopedic examination.  The Board also notes that during the Veteran's separation examination following his first period of active duty service, other than reporting an injury to his low back, he stated that his health was good.  During an annual review examination in February 1977, examination of the joints and feet was normal. 

But even assuming for the sake of argument that he injured his right shoulder and left ankle disability in service as he described, there is no competent or credible lay or medical evidence linking the alleged injuries to his current disabilities so many decades after discharge from service.

Turning to the post-service evidence, the record does not include x-ray evidence showing arthritis of the joints within the first year following service discharge.  

Rather, while identified VA outpatient treatment records are of record, they do not document medical treatment for a shoulder or ankle disability until 2007.  Records for the period from August 2001 to October 2004, from the VAMC Temple facility only show treatment for degenerative joint disease of the cervical spine.  Starting in 2007 VA treatment records, through the San Juan VA medical facility note treatment for joint pain in the right shoulder and the left leg.  The VA examiner in 2011 diagnosed the disabilities as right shoulder rotator cuff tendonitis, acromioclavicular degenerative joint disease, and left ankle sprain residuals.  

The Veteran makes very few references to any continuity of shoulder or ankle symptoms since service.  Moreover, the absence of contemporaneous treatment records for many years weighs against the Veteran's credibility.  In this regard, the Court has held that it is not impermissible for the Board to consider the absence of medical evidence over prolonged periods as evidence against his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it is not error to weigh the absence of contemporaneous medical evidence against the lay evidence of record); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the evidence of prolonged periods without medical complaint can be considered).  As regards the right shoulder, during the VA examination in September 2010, the Veteran only reported a history or shoulder problems for "several years."  This history, reported by the examiner, weighs against his statements regarding continuity of shoulder symptoms.  

In addition, while the Board is prohibited from exercising independent medical judgment, the Board cannot ignore the competent medical evidence addressing the etiology of the right shoulder and left ankle disabilities.  

Turning to the competent medical evidence of record, the Board finds the September 2010 and July 2011 VA examination opinions the most probative evidence addressing the likely etiology of the right shoulder and left ankle disabilities.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA examiners reviewed the Veteran's claims file, took a history, considered his lay statements, and conducted a physical examination.  The September 2010 VA examiner, in his March 2011 supplemental opinion, indicated that there was no evidence of treatment for a right shoulder condition up to several years ago.  Rather, after considering the Veteran's x-rays, the examiner stated that the disability was more likely than not due to the aging process.  Additionally, the VA examiner in July 2011 also noted that the service treatment records were silent for any treatment for either a right shoulder or a left ankle injury or for "at least the first 25 years after his release from the military service."  The examiner opined that the right shoulder and left ankle disabilities were not at least as likely as not related to such service.  There is no contrary medical opinion evidence of record.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.   


ORDER

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a left ankle disability is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


